Title: To Thomas Jefferson from Caspar Wistar, 8 December 1800
From: Wistar, Caspar
To: Jefferson, Thomas



Dear Sir
Philada. Decr. 8. 1800.

I am not certain that you will have leisure to attend to the subject which follows, but the circumstances appear so interesting that I cannot refrain from communicating them to you, & if you are not able to devote any time to the subject you will still be much interested in the event—
It appears by the Medical Repository (a periodical publication at New York) that there have lately been found, in morasses among the Highlands, the remains of several Sceletons, either of the Mammoth, or of an Animal of equal size—Among other bones, those of the head are mentioned, & also those of the feet, which it is said evince that the Animal was of the Clawed kind-Some hair was also found among the bones—These facts, as well as the enormous size, & the number of the different bones,—have interested me so much that I would send a person to endeavour to purchase them, but I am apprehensive that the inquiries of a Stranger would induce the people who are in possession to consider them as worth more than they really are, & of Course, to refuse to part with them—it is also probable that the College & Musæum of New York will engage in the endeavour to procure them, & will necessarily have more influence than any person in a rival City. For these reasons I have not mentioned my intention of trying to procure them to any one, & after reflecting on the subject, can think of no method so likely to succeed, as an application to Chancellor Livingston, whose residence I believe is not very distant from the spot-A request from you would interest him, & would not  excite the Competition from New York which I have anticipated, for the prior right to examine the natural productions of our Country, will be readily conceded by every American to the Author of the Notes on Virginia—If therefore you approve of the plan, I hope & beg that you will write very soon to your very respectable friend, & request him to procure for you some of these very interesting remains—The whole Sceleton would be best, but if that cannot be had the head & feet will be particularly desireable—we have an Os femoris & an Os Humeri, here, so that, if it should prove to be the Mammoth, we do not stand in need of them, but the other large bones will be very interesting, especially the Ossa Innominata & the Scapula-Some of the last discoveries were made about twelve miles west of Newburgh, I should suppose from the map about 15 or 18 miles North West of New Windsor-they are said to be about three miles east of the town of Shawangunk-Our friend Genl. Van Cortland can probably assist in a more exact specification of the place if it be necessary—I beg leave to repeat my wish that the application may be made early, for I know two instances where most important remains of this nature were long ago sent out of this County & no account of them has as yet been made public—to this request I will venture to add another, that you will favour me with a line of information respecting the measures you may take or think adviseable—Our anxiety is wound up here to the highest pitch possible—returns of the election have only arrived from Maryland & Jersey we all look to South Carolina for the decision (as the people of this State have been maneuvered out of fourteen of their votes) & the accounts here are so very various that they produce perfect suspence—What ever may be the result, the friends of true Republicanism will be Consoled by ascertaining the fact, that their Candidate has the suffrages of a Considerable majority of the American People, & by believing that the maneuvres of this election will not fail to establish the republican principle for the time to come.
With sincere & affectionate esteem I am your obliged friend

C. Wistar Junr

